Citation Nr: 0803281	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash 
associated with herbicide exposure.

3.  Entitlement to service connection for dizzy spells 
associated with herbicide exposure.

4.  Entitlement to service connection for stomach problems 
associated with herbicide exposure.

5.  Entitlement to an increased evaluation for lower back 
strain with degenerative joint disease, currently evaluated 
as 40 percent disabling.

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that, in pertinent part, granted service 
connection for hearing loss, evaluated as noncompensable, 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected back disability, and denied 
service connection for PTSD, skin rash, dizzy spells, and a 
stomach disorder.  The veteran perfected a timely appeal of 
these determinations to the Board.

In May 2006, the RO increased the evaluation of the veteran's 
service-connected back disability to 40 percent disabling.  

In March 2007, this case was remanded in order to afford the 
veteran an opportunity to testify before the Board at the 
local regional office.  In May 2007, the veteran, accompanied 
by his representative, testified before the undersigned 
Veterans Law Judge at the local regional office.  The record 
was held open for 60 days and additional evidence was 
submitted, accompanied by a waiver of RO consideration.  This 
evidence will be considered when reviewing the veteran's 
claims.

At the hearing, the veteran expressed interest in reopening 
his previously denied claim of entitlement to service 
connection for tinnitus.  This claim is referred to the RO 
for appropriate consideration.

The issues of entitlement to service connection for PTSD and 
a skin rash of the feet are  addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A stomach disorder, to include GERD, and dizzy spells are 
not shown to be due to any event or incident of the veteran's 
period of active service.

2.  The veteran's low back disability is not productive of 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain, or unfavorable ankylosis of the entire 
thoracolumbar spine, unfavorable ankylosis of the entire 
spine, or incapacitating episodes having a total duration of 
at least six weeks during the past 12 months. 

3.  Relevant VA audiometric test results show that the 
veteran has level I hearing in his right ear and level I 
hearing in his left ear.


CONCLUSION OF LAW

1.  A stomach disorder, to include GERD, and dizzy spells are 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  The criteria for a disability rating in excess of 40 
percent for lower back strain with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5292, 5293 (2002), Diagnostic Code 5293 (2003), Diagnostic 
Codes 5237, 5243 (2007).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2001, March 2005, and 
March and May 2006, the veteran was furnished notice of the 
type of evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  In addition, the Board notes that this matter 
has been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).

Here, the veteran seeks compensation benefits for a stomach 
condition and dizzy spells.  

The veteran served in the Republic of Vietnam and may 
therefore be presumed to have been exposed to Agent Orange as 
a result of his service.  The Board, however, notes that 
neither dizziness nor a stomach disability, to include GERD, 
is not among the conditions identified in 38 C.F.R. § 3.309 
as associated with herbicide exposure.  A presumption of 
service connection for these conditions therefore is not 
available on this basis.  

Moreover the veteran's service treatment records are negative 
for complaints of dizziness or a stomach disability, with the 
exception of a January 1974 treatment note indicating an 
impression of viral gastroenteritis.  In this regard, the 
Board notes that service connection for gastroenteritis was 
denied by the RO in October 1986.  In addition, the veteran's 
separation examination was normal with the exception of his 
noted back disability.

After service, the veteran has been diagnosed with 
gastroesophageal reflux disorder (GERD), and has been noted, 
in a January 2005 orthopedic consult, to have post concussive 
syndrome, secondary to a closed head injury in 1997, with 
short term memory loss, cognitive dysfunction, dizziness, 
chronic fatigue, and some loss of depth perception.  There is 
no indication in the veteran's medical records, however, that 
the veteran's GERD or dizziness is in any way related to his 
service or exposure to Agent Orange.  In addition, the 
veteran testified before the Board that he was not diagnosed 
with his reflux disorder until sometime in the 1990s, 
although he indicated that he had symptoms before that time.  
And he testified that his dizziness began approximately five 
years ago.  

Based on the foregoing, the Board finds that the claims of 
service connection for dizziness and a stomach disorder must 
be denied.  Here, the Board notes that the veteran's 
dizziness and GERD were both diagnosed well after his active 
duty service, and there is no indication in the veteran's 
medical records that either condition is related to his 
service, to include exposure to Agent Orange.  And with 
respect to the veteran's dizziness, the record indicates that 
this condition is related to a closed head injury sustained 
in 1997.  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Here, it is noted that the veteran has not been afforded a VA 
examination in order to address whether the veteran has a 
stomach disorder or dizziness and, if so, whether such 
disability is related to his service.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of GERD, and an 
indication that the veteran suffers from a post-concussive 
condition manifested, in part, by dizziness.  But there is no 
medical evidence indicating that such conditions are related 
to the veteran's active duty service.  38 C.F.R. § 
3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board therefore concludes that a VA examination of the 
veteran is not necessary in this case.  

In this case, the medical evidence is against a finding that 
the veteran has a stomach disorder, to include GERD, and a 
disability manifested by dizziness that is related to or had 
its onset in service.  Service connection for these 
conditions must therefore be denied.  
III.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.  Entitlement to an evaluation in excess of 40 percent for 
lower back strain with degenerative joint disease.

Here, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5237.  
Prior to analyzing, the veteran's back claim, the Board will 
quickly outline the relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 maximum percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case related to the veteran's 
back consists primarily of two VA examinations dated in March 
2002 and April 2005, and private treatment notes.  In the 
March 2002 examination, the veteran was noted to have slight 
anterior flexion at 20 degrees at the lumbosacral spine.  
Examination revealed normal curvature, no muscle spasms, and 
mild tenderness to percussion over the lumbar area. Range of 
motion was limited secondary to pain and was indicated to be 
"anterior flexion to 65 degrees extension, to 10 degrees 
lateral bending, 20 left and right, rotation to 20 left and 
right."  Neurological examination was unremarkable with 
intact deep tendon reflexes at L5 and S1, motor strength of 
5/5 flexors, extensors, and proximal, and distal motors to 
the lower extremities.  No gross sensory abnormalities were 
noted.  

The veteran was again examined in connection with his back in 
April 2005.  The examiner noted the veteran's reported 
medical history for the record.  The veteran reported pain in 
the low back with increases due to activities such as 
sitting, standing, and lifting.  The veteran indicated that 
he has to get up several times per night due to back pain.  
The examiner indicated that there was no history of 
incapacitating episodes over the last year, and the veteran 
did not note any weakness of the lower extremities.  No 
symptoms of sciatica were indicated, but the veteran did 
indicate some numbness over his right anterior shin since his 
back injury in 1966.  The veteran uses Vicodin for pain.  
Upon examination, the examiner noted tenderness in the 
midline of the lumbar spine, along with tenderness on the 
paraspinous muscles of the lumbar spine.  There was decreased 
tone, but no sciatic tenderness.  There was also tenderness 
in the midthoracic spine in the midline, and also in the 
paraspinous muscles.  The veteran was noted to have right 
lumbar scoliosis.  Range of motion was indicated to be 45 
degrees forward flexion, with pain between 30 and 45 degrees, 
extension was 10 degrees with pain, lateral flexion was 20 
degrees on the right and left, with pain, and rotation was  
30 degrees to the right and left with pain.  The examiner 
indicated that the veteran lost 5 degrees of motion due to 
pain.  In addition weakened movement, fatigue, and lack of 
endurance, but no incoordination, was noted.  A neurologic 
examination indicated no sciatic notch tenderness in either 
buttock, and there was no sciatica of the right or left leg.  
There was numbness over the veteran's right and left total 
knee surgical scars and over the right anterior shin.  The 
veteran was diagnosed with severe right upper thoracic 
scoliosis, convex to the right, and degenerative disc disease 
and degenerative arthritis of the lumbar spine.  

In addition, in a January 2005 orthopedic consult, the 
veteran underwent an examination of his back.  Range of 
motion testing revealed no tenderness, but spasms 2+ 
throughout the lumbar spine.  Range of motion was indicated 
to be flexion of 60 degrees, extension of 5 degrees, side 
bending of 10 degrees left and right, and side turning of 30 
degrees on the left and 20 degrees on the right.  Strength in 
the hip flexors and extensors was indicated to be normal and 
a neurological examination revealed sensation intact in lower 
extremities.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent, the veteran's condition 
must be considered pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain, or productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or productive of 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  In this case, the 
medical evidence does not support a finding of pronounced 
disability with symptoms compatible with sciatic neuropathy.  
Nor does the evidence show that the veteran had 
incapacitating episodes of at least six seeks during the past 
year or unfavorable ankylosis of the thoracolumbar spine.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as noted 
above, the examination reports indicate that the veteran's 
range of motion findings reflect the limitation caused by 
this pain.  In addition, while the record contains an 
indication that the veteran suffers from flare-ups on 
activity, there is no evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations.  And, although the April 2005 
examiner indicated some weakness and excess fatigability, 
although no incoordination, the Board notes that these 
factors were noted by the examiner in recording the veteran's 
range of motion studies, and were contemplated in the 
examination results.  Therefore, the Board holds that 
additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

B.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.

The medical evidence in this case consists primarily of VA 
examinations dated in March 2002 and April 2005.  These 
examinations revealed maximum pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20-25
15-40
15-40
15-30
15-20
LEFT
15-30
15-35
15-30
20-30
25

Speech audiometry, when indicated, revealed speech 
recognition ability of between 96% and 100% in the right ear 
and between 96% and 100% in the left ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had a maximum 
level I hearing in each ear for each applicable examination 
of record.  Under 38 C.F.R. § 4.85, this evaluation warrants 
only a noncompensable disability rating for the veteran's 
current hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 
(2005).  In light of the foregoing, entitlement to a higher 
evaluation for the veteran's disability is not warranted.  

C.  Extra-schedular evaluation.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disabilities have required frequent periods of 
hospitalization, and the application of the regular schedular 
standards have not otherwise been rendered impractical.  In 
the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

1.  Entitlement to service connection for dizzy spells is 
denied.

2.  Entitlement to service connection for stomach problems, 
to include GERD, is denied.

3.  An evaluation in excess of 40 percent for lower back 
strain with degenerative joint disease is denied.

4.  A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for PTSD and a skin rash of 
the feet must be remanded for additional development and 
adjudication.  

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  Id.; see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this case, the record reflects that the veteran has been 
diagnosed with PTSD.  In addition, the veteran testified that 
he was exposed to several stressors in service, to include 
almost firing on and killing a young girl who jumped out of 
the bushes, seeing bodies of dead soldiers, fleeing from 
incoming mortar fire, and being ambushed while driving in a 
convoy and having to be rescued by artillery support and 
helicopter.   

Here, the Board notes that the veteran's stressor information 
was not forwarded to U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously U.S. Army Armed Services 
Center for Unit Records Research (CURR)) for verification.  

In addition, the Board notes that the veteran was afforded a 
VA examination in connection with the claim.  The examiner 
diagnosed the veteran as having PTSD, but was unclear 
regarding the cause the condition, noting both in-service 
stressors and a 1997 personal assault that greatly affected 
the veteran and caused him to seek outpatient psychiatric 
treatment at the time.  In addition, the examiner stated that 
the veteran's claims file was not available for review in 
connection with the examination.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds that this case must 
be remanded for further development, to include affording the 
veteran another VA examination to determine the nature of any 
psychiatric disability found to be present including whether 
the veteran's condition is related to or had its onset during 
service.  

Finally, with respect to the veteran's skin rash claim, the 
veteran indicated that the rash is on his feet and testified 
that he has had this condition since service.  In addition, 
the Board notes that the veteran has been diagnosed with 
onychomycosis of the toenails and xerosis of the feet 
bilaterally.  And a September 2003 treatment note reported 
that the veteran has had this condition since 1966.  No VA 
examination, however, has been afforded to the veteran in 
connection with this claim

Based on the foregoing, the Board finds that this matter 
should be remanded for the veteran to undergo a VA 
examination in order to determine whether the veteran has a 
rash or other disability of the feet that is related to or 
had its onset in service.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO also should ask the veteran to 
provide any information, including dates, 
locations, names of other persons 
involved, etc., relating to any claimed 
service stressors.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
also be advised that he should provide 
buddy statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

2.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's unit, 
MOS, dates during which the veteran was 
associated with his unit(s), and dates 
during which the veteran was in the 
Republic of Vietnam.  If appropriate, a 
summary of information regarding the 
veteran's claimed stressors, and all 
associated documents, should be sent to 
the JSRRC, 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.   The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  The RO should also request 
that the JSRRC or NPRC, as appropriate, 
provide any unit action, operational 
reports, and unit status reports for the 
veteran's unit for the periods when the 
veteran served in the Republic of 
Vietnam.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran and his representative 
of the results of the requests for 
information about the stressors.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature of the 
claimed psychiatric disorder.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  In this regard, the 
examiner is specifically requested to 
comment on the veteran's 1997 personal 
assault and its relationship to the 
veteran's diagnosis.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  
 
4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of any 
skin disability of the feet found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that that any skin 
disability of the feet is related to or 
had its onset in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


